DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments with respect to claim(s) 1 and 3-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Foreign references cited in a foreign search report taught, outside of the abstract which was searched in the EAST search, an invention which meets the limitations of the instant claims  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (CN 108075201 and its machine translation).

Lower box (1)；
Upper box (2) (instant negative pressure mechanism; having a receiving cavity) is seal-installed on lower box (1)；
At least one secondary cell (3) to be aging accommodates and is supported in lower box (1), each secondary cell (3) tool to be aging There is liquid injection hole (31)；
Nozzle structure (4), has：
Body part (41) is sealedly and fixedly connected with the internal perisporium of upper box (2), to form upper space (S)；And
Anti-suck portion (42) below body part (41) and is connected to body part (41), is formed with host cavity (R)；
With the suction nozzle (43) of liquid injection hole (31) equal amount of secondary cell (3) to be aging, anti-suck portion (42) is connected to, respectively Suction nozzle (43)(instant connection assemblies) keeps abutting the liquid injection hole (31) of a corresponding secondary cell (3) to be aging in ageing process and with corresponding one The liquid injection hole (31) of a secondary cell (3) to be aging, the host cavity (R) of anti-suck portion (42) and upper space (S) connection (instant colecting cavity and sub-cavity).
5. aging depassing unit according to claim 1, which is characterized in that pass through between upper box (2) and lower box (1) Sealing ring (5) seals. The device further includes a suction joint (21).The suction joint and collecting cavity are in communication as required by the instant claim 3. The connecting assemblies comprise a nozzle (12) and a connecting pipe as required by the instant claim 8. 

Claim(s) 1, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202009009179 and its machine translation.
The reference teaches a method and device for conditioning a battery cell, where the device comprises:
Device for first putting into operation a battery cell, in particular a battery cell ( 1 ), whose electrodes are housed in a housing ( 10 ) and the packing film for closing the film wrapping body on mutually adjacent seam edges ( 6 ) is sealed gas- and liquid-tight, characterized in that at the seam edges ( 6 ) at least one filling and / or degassing opening ( 20 . 22 ) is formed, that via the filling and degassing ( 20 . 22 ) with liquid electrolyte ( 19 ) filled tank space ( 43 ) on the one hand and a compensation room ( 44 ) (instant sub-cavities and collecting cavity 43, 44, and/or 47) are connected on the other hand, which a tank housing ( 40 ) form (instant negative pressure mechanism).
Device for first putting into operation a battery cell, in particular a battery cell ( 1 ), whose electrodes are housed in a housing ( 10 ) and the packing film for closing the film wrapping body characterized in that at the seam edges ( 6 ) at least one filling and / or degassing opening ( 20 . 22 ) is formed, that via the filling and degassing ( 20 . 22 ) with liquid electrolyte ( 19 ) filled tank space ( 43 ) on the one hand and a compensation room ( 44 ) are connected on the other hand, which a tank housing ( 40 ) form.
[0038]
The tank room 43 also has a filling valve 23 and the compensation room 44 a drain valve 24 on (the valves appear to be equivalent to the instant suction joint).  The tank pin(41) appears to be equivalent to the instant connecting assemblies (there are multiple parts (41); see figure 5), in communication with the covering plate and the collecting cavity (instant claim 3).The assembly (41) includes a nozzle (12) and connecting pipe (11) (see figure 1; instant claim 8). 

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 205846140 and its machine translation).
Li disclose a battery negative pressure conversion vacuum equipment, comprising a control module, a receiving cavity, a suction joint, multiple connecting assemblies (12, 16, 17; figure 2)
The gas produced in draw power battery A negative pressure formation process and the flexible spout module overflowing electrolyte 1, it includes framework 11, the suction nozzle 12 that can be connected to described framework 11 the most up or down, is connected to described suction nozzle 12 upper end Liquid storing cup 13, the collecting pipe 14 (equivalent to the instant receiving cavity and sub-cavities 13, separated from one another, with each in communication with a connecting assembly; figure 2) that is fixedly connected on described framework 11 (which appears to have a covering plate connected to 11to seal the device), described liquid storing cup 13 is by pipeline 15 and collecting pipe 14 Couple；
In the present embodiment, described flexible spout module 1 also includes the soup stick that can be connected to described framework up or down 16, described suction nozzle 12 is respectively fixedly connected with in the lower end of described soup stick 16 and upper end with liquid storing cup 13, described suction nozzle 12 and framework Spring 17 it is provided with between 11.
Allowable Subject Matter
Claims 4-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited references of record fail to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the device as set forth by the instant claim 1, wherein the device further comprises the specific components as presented by claims 4-7 and 9-13.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722